On order of the Court, the application for leave to appeal the December 22, 2016 and June 27, 2017 judgments of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the Court of Appeals special panel correctly held that there is a conflict between MCL 600.2957(2) and MCR 2.112(K) ; (2) whether, in any event, a party may amend a complaint upon receipt of a notice of nonparty fault without first filing a motion to amend; and (3) if so, whether the amendment relates back to the date the complaint was filed. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and the Negligence Law Section of the State Bar of Michigan are invited to file briefs *256amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.